Title: From Thomas Jefferson to George Washington, 19 March 1781
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond, Mar. 19th. 1781

I have the honor of inclosing your Excellency a copy of a letter from Genl. Greene with some other intelligence received, not doubting your anxiety to know the movements in the South. I find we have deceived ourselves not a little by counting on the whole numbers of militia which have been in motion as if they had all remained with Genl. Greene, when in fact they seem only to have visited and quitted him. The Marquis Fayette arrived at York on the 15th. His troops still remained at the head of the bay till the appearance of some force which should render their passage down safe.
I have the honor to be with sentiments of the highest esteem & respect, your Excellencys most obedt. & most hble Servt.,

Th: Jefferson

